NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 25 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

STACIE SOMERS, On Behalf of Herself             No.    20-55541
and All Others Similarly Situated,
                                                D.C. No.
                Plaintiff-Appellant,            3:14-cv-02241-LAB-AGS

 v.
                                                MEMORANDUM*
BEIERSDORF, INC., a Delaware
corporation,

                Defendant-Appellee.

                   Appeal from the United States District Court
                     for the Southern District of California
                    Larry A. Burns, District Judge, Presiding

                       Argued and Submitted March 3, 2021
                              Pasadena, California

Before: GRABER, MILLER, and LEE, Circuit Judges.

      Stacie Somers sued Beiersdorf, Inc., alleging that its Nivea CoQ10 Lotion is

a drug that was sold without receiving federal approval under the Food, Drug, and

Cosmetic Act (“FDCA”). The district court entered summary judgment in favor of

Beiersdorf, ruling that Somers’ claim was impliedly preempted. Somers now



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
appeals. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we hold that

Somers has failed to state a claim.

      1. We review de novo the grant of summary judgment. Branch Banking &

Tr. Co. v. D.M.S.I., LLC, 871 F.3d 751, 759 (9th Cir. 2017). We “may affirm

summary judgment on any ground supported by the record.” Video Software

Dealers Ass’n v. Schwarzenegger, 556 F.3d 950, 956 (9th Cir. 2009) (citation

omitted).

      2. Somers’ theory is as follows: Under California Health & Safety Code

§ 111550(a), it is unlawful to sell a drug in California unless it has obtained

approval from the Food and Drug Administration (“FDA”) through the New Drug

Application (“NDA”) process. Beiersdorf’s product, according to Somers, is a

“drug” as defined in the federal Food, Drug, and Cosmetic Act, but it never

received an approved NDA. Therefore, according to Somers, Beiersdorf is selling

its product unlawfully.

      But Somers’ theory fails to state a claim. Under California Health & Safety

Code § 111550, it is unlawful for a manufacturer to sell a drug unless “either” of

the following two conditions is met. Cal. Health & Safety Code § 111550

(emphasis added). The first condition is that the product has obtained an approved

NDA from the FDA. § 111550(a). The second condition is that the product has

obtained new drug approval from the state of California. § 111550(b). Because a


                                           2
manufacturer acts lawfully so long as it meets either condition, it acts unlawfully

only when it fails to meet both conditions. Yet Somers disclaimed any allegations

about Beiersdorf’s failure to obtain new drug approval from the state of California

as required under section 111550(b). Somers has thus failed to state a claim.

      AFFIRMED.




                                          3